 GENERAL DYNAMICS CORPORATIONGeneral Dynamics Corporation,Pomona DivisionandMiscellaneousWarehousemen,Drivers&Helpers,Local 986,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Case 21-RC-10973July 20, 1970ORDEROn May 13, 1970, the National Labor RelationsBoard issued an Order in the above-entitledproceeding denying a Motion To Reconsider theDecision and Certification of Representative issuedby the Board on March 5, 1970, filed by the Em-ployer and supported by the Chamber of Com-merce of the United States. Thereafter, the Em-ployer submitted a letter and a supplement to itsmotion to reconsider and the Chamber of Com-merce submitted a letter, in which they again urgethe Board to find that the Petitioner is the succes-sor to EAA, and that the collective-bargainingagreement between the Employer and EAA is bind-ing on the Petitioner.' They request oral argumenton these issues. The Chamber of Commerce alsorequests the Board to consolidate this case withNew England Telephone and Telegraph Company,Cases 1- R C-10718,et seq.We are denying the motion for reconsiderationand for oral argument because we believe that theissues sought to be raised fall within the ambit ofestablished Board precedent. While we would notnormally decide questions of the scope of bargain-ing obligations in a representation case, and whilewe believe that the proper interpretation of the Acthas already been alluded to in our original decisionon objections herein, the motions to reconsiderhave led us to issue this further clarification of in-terpretations which we had thought were alreadyclear.InAmerican Seating Co.,106 NLRB 250 (1953),we reviewed and explained the reasons which ledthe Board to adopt the rule that a contract of un-reasonable duration is not a bar to a new deter-mination of representative. We there found that the'Nothing is presented in support of the Employer's additional conten-tion that the Petitioner is identical with and thealteregoof EAA which hasnot previously been considered by the Board553same reasons impelled a conclusion that beyondsuch reasonable period, a contract may not bar fullstatutory collective bargaining following a timelyfiled petition and certification of a new collective-bargainingrepresentative.Inviewofthatestablished principle, we overruled the objectionhere to the Petitioner's statements which accuratelyreflected the operation of that principle. If the in-cumbent union is disadvantaged in an election heldduring the term of a contract of unreasonable dura-tion, it is disadvantaged only because it voluntarilychose to enter into such an agreement knowing thatitwould not bar an election at our established ap-propriate intervals. The employees in this case arenow entitled, in accordance withAmerican Seating,to full statutory representation by the union whichhas been certified as a result of these proceedings.Ithas been urged that reconsideration is war-ranted because of an alleged parallel between thistype of case and the employer-successorship caseswhich we have recently decided. We are not con-vinced that there is a direct parallel. Furthermore,it is our practice not to prejudge factual situationswhich have not yet come before us. Whether a suc-cessor-employer would be precluded from raising aquestion concerning representation if he acquiredthe business after 3 years had elapsed from the ex-ecutiondateof his predecessor's contract orwhether he would have a right to demand fresh bar-gaining if he acquired the business at such a timeare issueswhich have not yet been presented to usfor decision. Those kinds of cases might, arguablyat least, be considered as parallels toAmericanSeatingor to this case, butthiscase isnot,in ourjudgment, parallel to those successorship caseswhich we have thus far decided.In these circumstances, it would serve no purposetoconsolidatethiscasewithNew EnglandTelephone and Telegraph Company, supra.Accordingly,It is hereby ordered that the requests containedin the Employer's letter dated May 26, 1970, andits supplement to its motion to reconsider, and inthe letter of the Chamber of Commerce of theUnited States dated June 4, 1970, insofar as theyrelate to this case be, and they hereby are, denied.184 NLRB No. 71